Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  On 10 May 2022, the applicant submitted an IDS citing two references.  The examiner has reviewed these references and cannot determine that they could be used to reject the instant claims. Therefore, the claims remain allowable and the previous statement of reasons for allowance are reiterated.
 The examiner has searched for the sequences recited in the current claims.  The examiner was not able to find the recited structures of claim 155.  Additionally, Example 7 of the applicant’s specification  teaches evaluation of the immunological potency of fusion proteins containing fragments of the invariant chain described by SEQ ID NO:1.  Example 7 teaches that the minimal fragment comprising amino acids 77-92 of SEQ ID NO:1 provide statistically significantly higher immunological responses than the antigen alone.  This was not predictable from the prior art. Accordingly, the examiner allows the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 155-173 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633